               Case 21-30205-KKS    Doc 4   Filed 04/01/21       Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION



In re:                                        )
                                              )
RODNEY DIXON DORAND,                          )
                                              )    Case No. 21-30205
                Debtor.                       )
                                              )

                             NOTICE OF APPEARANCE

         Comes now Nicholas Wooten, attorney for Danae Brown as Executrix of the

Estates of Robert Moss and Brenda Moss and Amanda Andrews, administrator of

the Estate of Charles Saunders and power of attorney for Peggy Saunders, and files

herewith his appearance as counsel for the Estates of Robert Moss, Brenda Moss,

Charles Saunders and Peggy Saunders. These Estates are judgment creditors of the

Debtor.

         Undersigned counsel respectfully requests that he be entered as counsel of

record and that he be copied electronically with all further pleadings and notices in

this matter.



Dated: April 1, 2021.                  Respectfully submitted,


                                       /s/ Nick Wooten
                                       Nick Wooten, Esq.
                                       Nick Wooten, LLC
                                       5125 Burnt Pine Drive
                                       Conway, AR 72034
                                       Phone (833) 937-6389
                                       Email: nick@nickwooten.com
               Case 21-30205-KKS        Doc 4    Filed 04/01/21     Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on April 1, 2021, a true and correct copy of the foregoing
Notice of Appearance was served upon counsel of record via electronic filing or by regular mail.



                                            /s/ Nick Wooten
                                            Nick Wooten
